
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.7


AGREEMENT

        THIS AGREEMENT ("Agreement") dated as of October 1, 2002 (the "Effective
Date") is entered by and between                        , an individual residing
at                        , Utah          ("Executive"), and Weider Nutrition
Group, Inc., a Utah corporation with offices located at 2002 South 5070 West,
Salt Lake City, Utah 84104 (the "Company").

RECITALS

        WHEREAS, Executive is a senior executive of the Company and has made and
is expected to continue to make major contributions to the short and long term
profitability, growth and financial strength of the Company;

        WHEREAS, the Company has entered into employment-related agreements with
Executive, including a Change in Control Agreement;

        WHEREAS, the Company has made certain changes to its long-term
compensation programs for executives, which affect Executives employment-related
agreements;

        WHEREAS, the Company and Executive desire to amend and restate the
employment-related agreements into this Agreement, thereby preserving the
present and future continuity of management and providing additional inducement
for the Executive to continue to remain in the employ of the Company.

TERMS OF AGREEMENT

        NOW, THEREFORE, in exchange for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree as follows:

        1.    Certain Defined Terms.    In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

        (a)   "Affiliate" shall mean a domestic or foreign business entity
controlled by, controlling, under common control with, or in a joint venture
with, the applicable person or entity.

        (b)   "Board" shall mean the Board of Directors of the Company.

        (c)   "Cause" shall mean Executive's:

          (i)  Gross, fraudulent or willful misconduct of Executive at any time
during Executive's employment by the Company, or any such misconduct during any
prior period of employment in an executive capacity with any person or entity if
not disclosed to the Company in writing prior to the execution hereof;

         (ii)  Substantial and willful failure to perform specific and lawful
directives of the Board or a superior;

        (iii)  Willful and knowing violation of any rules or regulations of any
governmental or regulatory body, which is materially injurious to the financial
condition of the Company;

        (iv)  Conviction of or plea of guilty or nolo contendere to a felony or
fraud during Executive's employment with the Company;

         (v)  Drug, alcohol or substance abuse; or

        (vi)  Material breach of the terms of this Agreement which is not
corrected after notice and a reasonable cure period not to exceed 15 days.

--------------------------------------------------------------------------------




        (d)   "Change in Control" shall mean the occurrence during the Term of
this Agreement (as set forth in Section 2) of both (i) and (ii), below:

          (i)  A change in the composition of the Board over a period of twelve
consecutive months (or less) such that a majority of the Board members (rounded
up to the nearest whole number) ceases to be comprised of individuals who either
(A) have been Board members continuously since the beginning of such period or
(B) have been elected or nominated for election as Board members during such
period by at least a majority of the Board members described in clause (A) who
were still in office at the time such election or nomination was approved by the
Board; and

         (ii)  One of:

        (A)  The sale of all or substantially all of the assets and business of
the Company or WNI in substantially a single transaction;

        (B)  The merger or consolidation of WNI with and into another
corporation if, following such merger or consolidation, persons who were not
direct or indirect shareholders of WNI immediately prior to such event (other
than persons in which such original shareholders themselves have an interest)
("New Shareholders"), will collectively own stock in the surviving corporation
representing both (A) more than 30% of the surviving corporation's total equity
value and (B) more than that percentage of the surviving corporation's total
equity value owned by the Weider Group, provided, however, that such merger or
consolidation shall not be covered by this paragraph (ii) if the Weider Group
owns 30% or more of the surviving corporation's total equity value and no New
Shareholders who constitute a "group" within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, own more than that percentage
of the surviving corporation's total equity value owned by the Weider Group; or

        (C)  Acquisition of 50% or more of the fair market value of the
outstanding capital stock of WNI by one or more other persons if, following such
acquisition, persons who were not direct or indirect shareholders of WNI
immediately prior to such event (other than persons in which such original
shareholders themselves have an interest), will collectively own stock of WNI
representing more than 50% of WNI's total equity value.

        (e)   "Code" shall mean Internal Revenue Code of 1986, as amended.

        (f)    "Good Reason" shall mean any one of the following events which is
not cured by the Company within 15 days after Executive's notice in writing to
the Company within 90 days of the first happening of the conduct or event:

          (i)  the Company's material diminution of Executive's job titles,
responsibilities, duties, perquisites or compensation; or

         (ii)  any involuntary relocation of Executive's principal place of
business to a location more than 50 miles form Executive's current principal
place of business

        (g)   "Termination Date" shall mean the effective date of the
termination of Executive's employment with the Company for any reason.

        (h)   "Weider Group" shall mean Weider Heath and Fitness, a Nevada
corporation (or its successor) and its Affiliates.

        (i)    "WNI" shall mean Weider Nutrition International, Inc., a Delaware
corporation and the parent of the Company.

2

--------------------------------------------------------------------------------




        2.    Term of Agreement.    The term of this Agreement shall be from the
Effective Date through September 30, 2005 and this Agreement shall be effective
with respect to any Change in Control that is both (i) subject to a definitive
written purchase, sale, merger or similar agreement entered into on or before
September 30, 2005 and (ii) consummated on or prior to the expiration of six
months following September 30, 2005.

        3.    Severance Payment.    

        (a)   If Executive's employment as an at-will employee shall be
terminated either by the Company other than for Cause or by the Executive for
Good Reason, then in consideration of and subject to the delivery by Executive
to the Company of a release, in form and substance satisfactory to the Company,
of any claims that Executive might have as a result of the termination of his
employment, the Company shall pay the Executive a severance benefit in an amount
equal to the sum of (a) his then annual rate of base salary and (b) the greater
of (i) his prior fiscal year's annual bonus, (ii) the average of his annual
bonuses for the prior three years, or (iii) 30% of his then annual rate of base
salary. Such amount shall be paid, without interest, in 24 equal semi-monthly
installments payable in accordance with the Company's customary payroll
practices, with the first installment to be paid no later than 30 days following
the later of (A) the Termination Date or (B) the date on which the release
described above is executed by all parties thereto.

        (b)   If Executive's employment as an at-will employee shall be
terminated "in connection with a Change in Control" either by the Company other
than for Cause or by the Executive for Good Reason, then in consideration of and
subject to the delivery by Executive to the Company of a release, in form and
substance satisfactory to the Company, of any claims that Executive might have
as a result of the termination of his employment and in lieu of the provisions
of Section 3(a) above, the Company shall pay the Executive a severance benefit
in an amount equal to 150% [exec. vp]/125% [sr. vp] of the sum of (a) his then
annual rate of base salary and (b) the greater of (i) his prior fiscal year's
annual bonus, (ii) the average of his annual bonuses for the prior three years,
or (iii) 50% of his then annual rate of base salary. Such amount shall be paid,
without interest, in 36/30 equal semi-monthly installments payable in accordance
with the Company's customary payroll practices, with the first installment to be
paid no later than 30 days following the later of (A) the Termination Date or
(B) the date on which the release described above is executed by all parties
thereto. For purposes of this Section 3(b), any termination "in connection with
a Change in Control" shall be any termination either by the Company other than
for Cause or by the Executive for Good Reason during the period beginning
90 days prior to and concluding 120 days subsequent to the consummation of a
Change in Control.

        4.    Parachute Payments.    

        (a)   If it is determined (as hereafter provided) that Executive would
be subject to the excise tax imposed by Code Section 4999 to which Executive
would not have been subject but for any payment or stock option or restricted
stock vesting (collectively a "Payment") occurring pursuant to the terms of this
Agreement or otherwise upon a Change in Control (a "Parachute Tax"), then
Executive shall be entitled to receive an additional payment or payments (a
"Gross-Up Payment") in an amount such that, after payment by Executive of all
taxes (including any Parachute Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax imposed
upon the Payment.

        (b)   Subject to the provisions of Section 4(a) hereof, all
determinations required to be made under this Section 4, including whether a
Parachute Tax is payable by Executive and the amount of such Parachute Tax and
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the nationally recognized firm of certified public accountants
(the "Accounting Firm") used by the Company prior to the Change in Control (or,
if such

3

--------------------------------------------------------------------------------




Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by the Company). For
purposes of making the calculations required by this Section, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code, provided that the Accounting
Firm's determinations must be made with substantial authority (within the
meaning of Section 6662 of the Code). The Accounting Firm shall be directed by
the Company or Executive to submit its preliminary determination and detailed
supporting calculations to both the Company and Executive within 15 calendar
days after the determination date, if applicable, and any other such time or
times as may be requested by the Company or Executive. If the Accounting Firm
determines that any Parachute Tax is payable by Executive, the Company shall pay
the required Gross-Up Payment to, or for the benefit of, Executive within five
business days after receipt of such determination and calculations. If the
Accounting Firm determines that no Parachute Tax is payable by Executive, it
shall, at the same time as it makes such determination, furnish Executive with
an opinion that he has substantial authority not to report any Parachute Tax on
his federal tax return. Any good faith determination by the Accounting Firm as
to the amount of the Gross-Up Payment shall be binding upon the Company and
Executive absent a contrary determination by the Internal Revenue Service or a
court of competent jurisdiction; provided, however, that no such determination
shall eliminate or reduce the Company's obligation to provide any Gross-Up
Payments that shall be due as a result of such contrary determination. As a
result of the uncertainty in the application of Code Section 4999 at the time of
any determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
"Underpayment"), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to Section 4(f) hereof and Executive thereafter is required to make a payment of
any Parachute Tax, Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and Executive as promptly
as possible. Any such Underpayment shall be promptly paid by the Company to, or
for the benefit of, Executive within five business days after receipt of such
determination and calculations.

        (c)   The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
Section 4(b) hereof.

        (d)   The federal tax returns filed by Executive (or any filing made by
a consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax payable by Executive. Executive shall make proper payment
of the amount of any Parachute Tax, and at the request of the Company, provide
to the Company true and correct copies (with any amendments) of his federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive's federal income tax return, the Accounting Firm
determines in good faith that the amount of the Gross-Up Payment should be
reduced, Executive shall within five business days pay to the Company the amount
of such reduction.

        (e)   The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
4(b) and (d) hereof shall be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company shall

4

--------------------------------------------------------------------------------




reimburse Executive the full amount of such fees and expenses within five
business days after receipt from Executive of a statement therefor and
reasonable evidence of his payment thereof.

        (f)    In the event that the Internal Revenue Service claims that any
payment or benefit received under this Agreement constitutes an "excess
parachute payment" within the meaning of Code Section 280G(b)(1), Executive
shall notify the Company in writing of such claim. Such notification shall be
given as soon as practicable but not later than 10 business days after Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the 30 day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive shall
(i) give the Company any information reasonably requested by the Company
relating to such claim; (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company and reasonably
satisfactory to Executive; (iii) cooperate with the Company in good faith in
order to effectively contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including, but
not limited to, additional interest and penalties and related legal, consulting
or other similar fees) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for and against
for any Parachute Tax or income tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

        (g)   The Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after tax basis, from any Parachute Tax (or other tax including
interest and penalties with respect thereto) imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
provided, further, that if Executive is required to extend the statue of
limitations to enable the Company to contest such claim, Executive may limit
this extension solely to such contested amount. The Company's control of the
contest shall be limited to issues with respect to which a corporate deduction
would be disallowed pursuant to Code Section 280G and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In addition, no position
may be taken nor any final resolution be agreed to by the Company without
Executive's consent if such position or resolution could reasonably be expected
to adversely affect Executive unrelated to matters covered hereto.

        (h)   If, after the receipt by Executive of an amount advanced by the
Company in connection with the contest of the Parachute Tax claim, Executive
receives any refund with respect to such claim, Executive shall promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto); provided, however, if the
amount of that refund exceeds the amount advanced by the Company Executive may
retain such excess. If, after the receipt by Executive of an amount advanced by
the Company in connection with a

5

--------------------------------------------------------------------------------




Parachute Tax claim, a determination is made that Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to contest the denial of such refund
prior to the expiration of 30 days after such determination such advance shall
be deemed to be in consideration for services rendered after the Date of
Termination

        5.    Confidential Information and Inventions.    

        (a)   Except as otherwise required by Executive's employment duties for
the Company, Executive shall maintain in strict confidence and shall not
directly, indirectly or otherwise, use, publish, disclose or disseminate, or use
for Executive's benefit or the benefit of any person, firm, corporation or
entity, any Confidential Information of or relating to the Company or its
affiliates (or which the Company or its affiliates has a right to use). For
purposes of this Agreement, AConfidential Information@ shall mean all
confidential and proprietary information of the Company and its parents,
subsidiaries and affiliates, whether in oral, written or electronic form or
obtained by observation or otherwise, whether or not legended or otherwise
identified as confidential or proprietary information, and whether or not
discovered or developed by Executive or known or obtained by Executive as a
consequence of Executive's employment with the Company at any time as employee
or agent. Confidential Information shall include, without limitation, all
scientific, clinical, engineering, technical, process, method or commercial
data, information or know-how, relating to the research, development,
manufacture, distribution, sale or marketing of any vitamins, minerals,
nutritional supplements, sports nutrition products, beverages, food bars,
powdered food supplements, or other products or product lines of the Company.
Confidential Information shall also include, without limitation, all customer
lists, pricing data, sources of supply and related supplier and vendor
information, purchasing, operating or other cost data, manufacturing methods,
quality control information, regulatory information, employee and compensation
information, financial data, trade secrets, formulas, intellectual property,
manuals, financial data, forecasts, business plans, expansion or acquisition
plans and product development information and plans. Notwithstanding the
foregoing, Confidential Information shall not include (i) information, from a
source other than the Company, which is in Executive's possession on the date
hereof or subsequently becomes available to Executive so long as such
information was lawfully obtained and is not, to the knowledge of Executive,
subject to another confidentiality agreement or obligation of secrecy to the
Company or another person, or (ii) information which becomes generally available
to the public other than directly or indirectly as a result of disclosure by
Executive or another party bound by legal obligations prohibiting such
disclosure.

        (b)   Executive hereby assigns and transfers to the Company any and all
works of authorship, inventions and innovations (whether deemed patentable or
not), which relate to the business of the Company and which are made by
Executive (or by Executive jointly with others) during the term of Executive's
employment and/or within one year after the termination of Executive's
employment with the Company, if such work of authorship, invention, or
innovation is based upon or relates to Confidential Information acquired by
Executive during the term of employment with the Company. For purposes of
copyright law, any such work of authorship shall be deemed a work made for hire.
Executive agrees to promptly disclose to the Company all such works of
authorship, inventions, and innovations. Executive agrees to execute any
document reasonably requested by Weider that is necessary or appropriate to
document, perfect, or effect the intention of this Section 5 or to secure any
patent, copyright registration (as a work made for hire), trademark registration
or other protection thereof for Weider.

        (c)   Upon termination of Executive's employment, Executive shall
immediately deliver to the Company all Confidential Information embodied in any
form (including any form of computer media), including all copies, then in
Executive's possession or control, whether prepared by Executive or others, as
well as other Company property in Executive's possession or control.

6

--------------------------------------------------------------------------------




        6.    Successors and Binding Agreement.    

        (a)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise,
including, without limitation, any successor due to a Change in Control) to the
business or assets of the Company, by agreement in form and substance reasonable
satisfactory to the Executive, expressly assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including, without limitation, any person directly or indirectly
acquiring the business or assets of the Company in a transaction constituting a
Change in Control (and such successor shall thereafter be deemed the "Company"
for the purpose of this Agreement), but will not otherwise be assignable,
transferable or delegable by the Company.

        (b)   This Agreement will inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees, but will not otherwise be
assignable, transferable or delegable by Executive.

        7.    Validity.    If any provision of this Agreement or the application
of any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

        8.    Governing Law; Jurisdiction.    The laws of the state of Utah
shall govern the interpretation, validity and performance of the terms of this
Agreement, regardless of the law that might be applied under principles of
conflicts of law. Any suit, action or proceeding against Executive, with respect
to this Agreement, or any judgment entered by any court in respect of any of
such, may be brought in any court of competent jurisdiction in the State of
Utah, and Executive hereby submits to the jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment.

        9.    Notices.    Any notices or communications given by any party
hereto to the other party shall be in writing and personally delivered or mailed
by registered or certified mail, return receipt requested, postage prepaid.
Notices shall be addressed to the parties at the addresses set forth above.
Notices shall be deemed given when received. Either party may designate in
writing, by notice to the others, such other address to which notices to such
party shall thereafter be sent.

        10.    Further Assurances.    Each party agrees at any time, and from
time-to-time, to execute, acknowledge, deliver and perform, and/or cause to be
executed, acknowledged, delivered and performed, all such further acts, deeds
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.

        11.    Amendment; Waiver; Entire Agreement.    No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior agreements of the parties
with respect to such subject matter.

        12.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

    WEIDER NUTRITION GROUP, INC.
 
 
By:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------


 
 
EXECUTIVE
 
 


--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT
